Citation Nr: 0716907	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the severance of service connection for chloracne 
was proper.

2.  Entitlement to an initial compensable evaluation for 
chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that severed service connection for 
chloracne.

The veteran's claim of entitlement to an initial compensable 
rating for his service-connected chloracne is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not show that the grant of service 
connection for chloracne was clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
chloracne have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 
5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d), 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores service connection for 
the veteran's chloracne, which represents a complete grant of 
the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection is available for numerous diseases, including 
chloracne, or other acneform disease consistent with 
chloracne, provided that the disability became manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, No. 04-2192 (U.S. Vet. 
App. Mar. 27, 2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In addition, in cases where a veteran asserts service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are applicable.  This 
statute and regulation provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence provided that it is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007).

In this case, on July 1, 1999, the veteran filed a claim of 
service connection for a skin rash affecting his back, head, 
face, stomach, arms and groin.  In support, he asserted that 
service connection was warranted for the disability on the 
basis that it was due to his in-service herbicides while 
serving in Vietnam.

In his statements and June 2001 testimony before a hearing 
officer at the RO, the veteran reported that he had had a 
chronic and recurrent skin rash since service, and that the 
symptoms of the condition had not changed during this time.  
In addition, he pointed out that VA examiners had diagnosed 
him as having chloracne.

In an April 2002 rating decision, the RO granted service 
connection for chloracne, apparently on the basis that the 
veteran developed the condition as secondary to his exposure 
to herbicides during service.  

The medical evidence of record at the time of the April 2002 
rating decision included VA outpatient treatment records, 
dated since the 1990s, showing that the veteran complained of 
having a chronic skin rash since being stationed in Vietnam.  
Further, the evidence indicated that examiners had diagnosed 
him as having chloracne and non-specific dermatitis, with 
chloracne the more frequently diagnosed condition.  Indeed, a 
June 1999 outpatient entry reflects that the VA dermatologist 
noted the veteran's complaint of having a persistent rash on 
his trunk and face since his Southeast Asia service, and 
following his physical examination, diagnosed the veteran has 
having chloracne.

In a July 2002 rating decision, the RO proposed to sever 
service connection for chloracne on the basis that the grant 
of service connection for this condition was clearly and 
unmistakably erroneous.  The RO noted that the veteran had 
served in Vietnam from March 26, 1968, to January 6, 1969, 
and that the earliest post-service medical evidence showing 
treatment for skin rash was dated in August 1983.  The RO 
reasoned that its grant of service connection for chloracne 
was clearly and unmistakably erroneous because the first 
evidence of treatment for chloracne was dated more than 20 
years after his discharge from service and that his chloracne 
was not manifest to a compensable degree prior to January 6, 
1970.

In an August 2002 letter, the RO notified the veteran of the 
proposed action, informed him of his right to submit evidence 
and appear for a personal hearing, and allowed him a period 
of 60 days required under 38 C.F.R. § 3.105(d).  In response, 
in statements and at the December 2002 RO hearing, the 
veteran reported that he had had a chronic and recurrent skin 
condition since service that had been productive of a rash 
affecting his chest, back, arms and groin.  He asserted that 
regardless of the diagnosis, service connection was warranted 
for the condition.

In an April 2003 rating decision, the RO formally severed 
service connection for chloracne.  In doing so, the RO 
acknowledged the veteran's December 2002 testimony but 
reiterated that the earliest medical evidence showing 
treatment for skin problems was dated in August 1983.  As 
such, the RO stated that his claim of service connection for 
chloracne "should not have been granted."  The RO reasoned 
that because the first evidence of treatment for chloracne 
was dated more than 20 years after his discharge from service 
and the condition was not manifest to a compensable degree 
prior to January 6, 1970, the grant of service connection was 
clearly and unmistakably erroneous.

The medical evidence associated with the claims folder since 
the RO's April 2002 rating decision consists of VA outpatient 
treatment records, dated since 2002, and a July 2002 VA skin 
examination report.  The outpatient treatment records show 
that VA examiners diagnosed the veteran as having chloracne 
and non-specific dermatitis affecting his back, face, torso, 
arms and groin, with chloracne being the more frequent 
diagnosis.  The records also reflect that physicians 
prescribed Accutane to treat the veteran's chloracne, and in 
June 2002, a VA examiner noted that the medication had 
markedly improved the condition.  

The July 2002 VA examination report shows that the examiner 
reviewed the veteran's pertinent medical records.  Following 
his physical examination of the veteran, the physician 
indicated that the veteran had hyperpigmented inflammatory 
papulocystic lesions "all over the upper part of his body, 
worse over the chest and back," stasis dermatitis of the 
head and facial area, and a fungal rash of the groin and 
feet.  He diagnosed the veteran as having chloracne, mild 
stasis dermatitis and fungal rash of the groin and feet.

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . 
. a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

In this case, the Board finds that the veteran, who served in 
combat, has consistently reported that he has had a chronic 
rash affecting several parts of his body since serving in 
Vietnam.  A lay person, the veteran is competent to report 
observing skin problems during and since service.  See Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge); see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  As such, notwithstanding the absence of any in-
service complaints or treatment, because he is competent to 
report having skin problems since service, and given that the 
Board finds his account to be credible, it was reasonable for 
the RO to have accepted his lay report.  The Board further 
observes that because he served in combat in Vietnam and the 
disease is consistent with the circumstances, conditions, and 
hardships of that service, the RO had an even greater basis 
to accept the veteran's lay account.  

In addition, VA outpatient treatment examiners, relying on 
that reported history, and based on their physical 
examinations of the veteran, diagnosed him as having 
chloracne, which implicitly provided a medical nexus between 
the condition and the veteran's Vietnam service.  Thus, the 
RO had a tenable basis to conclude that the veteran's 
chloracne had its onset in service.  

In this case, the RO severed service connection for chloracne 
essentially on the ground that presumptive service connection 
was not warranted for the condition.  The RO, however, did 
not consider whether service connection was warranted on a 
basis other than as a presumptive disorder.  

Here, the medical evidence, both predating the RO's grant of 
service connection and post-dating its severance, reflects an 
implicit nexus between the veteran's symptoms, i.e., skin 
problems, and service, although not necessarily between 
chloracne and his period of active duty.  Thus, after a 
careful review of the record, the Board finds that VA has not 
met the high evidentiary burden of showing clear and 
unmistakable error, and thus the severance of service 
connection was improper.  


ORDER

Severance of service connection not being proper, service 
connection for chloracne is restored.


REMAND

As discussed above, in an April 2002 rating decision, the RO 
granted service connection for chloracne and assigned a 
noncompensable evaluation for this condition, effective July 
1, 1999.  In an April 2002 statement that was filed at the RO 
the following month, the veteran stated, "This is a NOD to 
your 4/6/02, decision, granting 0% for chloracne."  The 
veteran thereafter offered arguments in support of his claim 
for a higher rating.  

As discussed above, the RO subsequently severed service 
connection.  Thus, it is not surprising that, to date, the RO 
has not issued the veteran a Statement of the Case (SOC) with 
respect to this claim.  In light of the determination 
restoring service connection for chloracne, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking an initial 
compensable rating for his service-
connected chloracne, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


